[Cite as State v. Brill, 2013-Ohio-334.]



                                       IN THE COURT OF APPEALS

                             TWELFTH APPELLATE DISTRICT OF OHIO

                                           FAYETTE COUNTY




STATE OF OHIO,                                    :

        Plaintiff-Appellee,                       :       CASE NO. CA2012-05-016

                                                  :              OPINION
    - vs -                                                        2/4/2013
                                                  :

ROSCO E. BRILL,                                   :

        Defendant-Appellant.                      :



      CRIMINAL APPEAL FROM FAYETTE COUNTY COURT OF COMMON PLEAS
                           Case No.11 CRI 00295



Jess C. Weade, Fayette County Prosecuting Attorney, John M. Scott, Jr., 110 East Court
Street, Washington C.H., Ohio 43160, for plaintiff-appellee

Landis S. Terhune-Olaker, P.O. Box 895, Washington C.H., Ohio 43160, for defendant-
appellant



        RINGLAND, J.

        {¶ 1} Defendant-appellant, Rosco E. Brill, appeals his sentence from the Fayette

County Court of Common Pleas for unlawful sexual conduct with a minor.

        {¶ 2} On April 9, 2012, Brill pled guilty to one count of unlawful sexual conduct with a

minor in violation of R.C. 2907.04(A), a felony of the fourth degree. A sentencing hearing

was subsequently held on May 7, 2012. At the hearing, the trial court inquired about the
                                                                       Fayette CA2012-05-016

status of another child of Brill. Brill stated that when he was 18 years old, he fathered a child

with a woman who was 15 years old. Counsel for Brill informed the court that Brill was

charged with a misdemeanor based on that act, but that he was found not guilty. Taking that

past act into consideration, the trial court sentenced Brill to five years of community control

sanctions, including 180 days in jail. The court further ordered that a violation of the

community control sanctions would result in an 18-month prison term.

         {¶ 3} Brill now appeals the sentence imposed by the trial court, raising a single

assignment of error for our review.

         {¶ 4} Assignment of Error No.1:

         {¶ 5} IN AN ABUSE OF ITS DISCRETION, THE TRIAL COURT ERRED BY

IMPOSING GREATER THAN THE MINIMUM SENTENCES [SIC], AS BRILL HAD NO

PRIOR LIFETIME FELONIES WHATSOEVER, AND INDEED HAD NO PRIOR CRIMINAL

HISTORY AND WAS AND IS APOLOGETIC AND REMORSEFUL.

         {¶ 6} Within this assignment of error, Brill argues that the trial court erred in

considering offenses that he was found not guilty of when sentencing him for the present

crime.

         {¶ 7} At the sentencing hearing, the trial court stated that it was "considering the fact

that he's fathered another child and that child was underage and he was an adult," adding

further that the court may "consider it as a factor in this case."

         {¶ 8} Appellate review of felony sentencing is controlled by the two-step procedure

outlined by the Ohio Supreme Court in State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912.

Under Kalish, this court must (1) examine the sentencing court's compliance with all

applicable rules and statutes in imposing the sentence to determine whether the sentence is

clearly and convincingly contrary to law, and if so, (2) review the sentencing court's decision

for an abuse of discretion. Id. at ¶ 4; State v. Blanton, 12th Dist. No. CA2008-09-235, 2009-
                                                -2-
                                                                     Fayette CA2012-05-016

Ohio-3311, ¶ 18.

       {¶ 9} In applying the first prong of the test outlined in Kalish, a trial court must

consider the statutes that are specific to the case itself. State v. Bishop, 12th Dist. No.

CA2010-08-054, 2011-Ohio-3429, ¶ 15, citing Kalish at ¶ 13; Kalish at ¶ 14. A sentence is

not clearly and convincingly contrary to law where the trial court considers the purposes and

principles of sentencing under R.C. 2929.11, as well as the seriousness and recidivism

factors listed in R.C. 2929.12, properly applies postrelease control, and sentences a

defendant within the permissible statutory range. State v. Elliott, 12th Dist. No. CA2009-03-

020, 2009-Ohio-5926, ¶ 10, citing Kalish at ¶ 18. Through H.B. 86, the General Assembly

amended R.C. 2929.11 and it now states that the "overriding purposes of felony sentencing

are to protect the public from future crime by the offender and others and to punish the

offender using the minimum sanctions that the court determines accomplish those purposes

without imposing an unnecessary burden on state or local government resources." The trial

court has discretion to determine whether the sentence satisfies the overriding purpose of

Ohio's sentencing structure while considering "any other factors that are relevant to achieving

those purposes and principles of sentencing." R.C. 2929.12(A).

       {¶ 10} Brill cites to no authority indicating that the trial court may not consider his

previous acts, whether they resulted in a conviction or not, in determining the proper

sentence to satisfy the purposes of Ohio's sentencing structure. R.C. 2929.12(A) clearly

states that the court may consider any factors relevant to achieving those purposes, and we

therefore cannot find that the trial court erred in considering Brill's admission at the

sentencing hearing that he fathered a child at 18 years of age with a 15-year-old woman.

       {¶ 11} The judgment entry of conviction clearly indicates that the trial court

"considered the statutory provisions set forth in Ohio Revised Cod §2929.11 and 2929.12

and find that a community control sanction will adequately punish the defendant and protect
                                              -3-
                                                                     Fayette CA2012-05-016

the public." Furthermore, Brill was sentenced within the applicable statutory range. The

maximum sentence for a felony of the fourth degree is 18 months in prison and a $5,000 fine.

In the present case, Brill was sentenced to 180 days in jail, and only upon violation of his

community control would he be required to serve 18 months in prison.

       {¶ 12} In light of the foregoing, having found that the trial court properly applied the

test outlined in Kalish and permissibly considered any factors relevant to achieving the

purposes of Ohio's sentencing structure, we cannot find that Brill's sentence was clearly and

convincingly contrary to law, nor that the trial court abused its discretion in imposing Brill's

sentence. Accordingly, Brill's sole assignment of error is overruled.

       {¶ 13} Judgment affirmed.


       HENDRICKSON, P.J., and S. POWELL, J., concur.




                                              -4-